DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on January 6, 2021. Currently claims 1-20 remain in the examination.

Interview
2.	Receipt is acknowledged of the Applicant Initiated Interview Request form submitted on January 6, 2021.  Examiner attempted to contact Applicant’s representative but unsuccessful. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, 6, 7, 9-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0210796 A1 to Hsu et al. (previously cited, hereinafter “Hsu”).
Regarding claims 1, 11, and 20, Hsu discloses a system and the method for checking identification document (see abstract, paragraphs 0008, 0016, and figure 1B) comprising 
And the servers 110, 120, and user’s mobile 130 comprise memory containing computer instructions for performing the verification method as shown in figures 1C, 2B and 7 which is claimed in claim 20. 
	Regarding claim 2, a user goes through an enrollment process wherein the document image is submitted to the digital identification server 110 (see figure 1B and paragraph 0083 and 0086), and the user receives the digital identification document on the user’s mobile device.  
	Regarding claims 3 and 13, the person’s photo image being submitted in the enrollment process (see paragraph 0053) may be interpreted as a prior representation of the user. 
	Regarding claims 4 and 14, the entire identification data (se figure 5) can be interrupted as a form factor data.  The security feature 506a-506c, including the attributes (length, spacing, width, etc. etc.) (see paragraphs 0117 and thereafter) and positional data (see paragraph 0141) of the line pattern are checked to ensure authenticity.
	Regarding claims 6 and 16, the identification document can have line segments that are excitable to the exposure of UV light rays and IR rays (see paragraph 0125). 
	Regarding claims 7 and 17, the issuing authority 120 may be a government agency or a company (see paragraph 0066 and 0068).

	Regarding claim 10, the personal identity is not determined by the prior representation of the user’s information alone.  The identity is verified by comparing the person presenting the information against the previously stored data when the user enrolled (see figure 2A and paragraphs 0092 thereafter).  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
9.	Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 2020/0210796 A1 to Hsu et al. in view of US 2014/0294175 A1 to Boloker et al. (previously cited, hereinafter “Boloker”).  
The teachings of Hsu have been discussed above.  
Regarding claims 5 and 15, it is the Examiner’s position that all information stored in the server can be interpreted as a form factor data.  Although Hsu teaches that the person’s photograph image is also stored (see Hsu paragraph 0081), Hsu fails to teach or suggest that it is not a RGB data.  
	Boloker teaches a system and the method for validating an identity of a user (see abstract) wherein the electronic ID such as a driver’s license (see paragraphs 0002 and thereafter) may be downloaded to user’s mobile phone 306 (see figure 3A, and paragraph 0036 and thereafter).  In saving the person’s photo image (see paragraph 0046), the image may be in RGB image data (see paragraph 0048).  
	In view of Boloker’s disclosure, it would have been obvious to one ordinary skill in the art to use widely used RGB image data since the primary color RGB can create wide range of colors.  Using RGB image data is well within one ordinary skill in the art would contemplate.  

	Regarding claims 8 and 18, Hsu’ teachings have been discussed above.  Hsu, however, fails to teach or suggested that the signature information of the user is encrypted using public key and private key paring.

	In view of Boloker’s disclosure, it would have been obvious to one ordinary skill in the art to secure the user’s sensitive information with private key on the user’s mobile device in order to improve data security and potentially avoid identity theft or other loss caused by the identity theft.   

Response to Arguments
10.	Applicant's arguments filed on January 6, 2021 have been fully considered but they are not persuasive. 	
	Regarding amended limitation of claim 1, Hsu teaches that the users go through enrollment process and create the physical ident cation card and the digital image of the physical ident cation card (see paragraph 0083 and 0088).  As shown in figure 2A, the user presents the physical card or digital card, and it is compared to the card previously created (see paragraph 0118). 
	Regarding the limitation of claim 4, see the description for claim 4 above.  More broadly reading the Hsu reference, relying on figure 4, the label “DRIVER LICENSE” may be considered a common security feature, and embedded line pattern 506a, b, c may be interpreted as a specific feature of the identity document.   
	Applicant’s argument on the dependent claims and claim 20 were also considered, however, they are not persuasive.  In view of the above, and the description under the rejections, it is the Examiner’s position all the limitations claimed in pending claims are disclosed in the Hsu reference. This Office Action is made final.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.




/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        					
March 13, 2021